In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00018-CR



         CHARLES KEVIN HALEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



            On Appeal from the County Court
                Marion County, Texas
                Trial Court No. 14262




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Charles Kevin Haley has filed a motion to dismiss this appeal. The motion was signed by

both Haley and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

       Accordingly, we dismiss this appeal.




                                              Bailey C. Moseley
                                              Justice


Date Submitted:      May 31, 2016
Date Decided:        June 1, 2016

Do Not Publish




                                              2